Citation Nr: 0102004	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  94-27 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
colitis and bowel obstruction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  In a July 1996 decision, the Board determined 
that the veteran had not submitted new and material evidence, 
so that his application to reopen a claim for service 
connection for colitis and bowel obstruction was denied.  The 
veteran then appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court) in a timely 
manner.  

Prior to the issuance of a decision in the veteran's appeal 
by the Court, the Secretary of the VA filed a motion to 
dismiss the appeal on July 30, 1998.  The motion asserted 
that the basis for the dismissal was the death of the 
veteran, and included a copy of the death certificate 
indicating that he had died on June [redacted], 1998.  On this basis, 
the Court ordered on August 17, 1998, that the July 26, 1996, 
Board decision be vacated, and that the veteran's appeal be 
dismissed for lack of jurisdiction.  The matter has now been 
returned to the Board for action consistent with the order of 
the Court. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1960 to December 1962.

2.	On December 5, 2000, the Board was notified that the 
veteran died on June [redacted], 1998.






CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

